Case 127 ain | becorent 4 Filed 05/4/2p ree me : ven

   

 

(TO PLAINTIFF'S ATTORNEY: _ PLEASE CIRCLE TYPE OF ACTION INVOLVED:
ORT, JMOTOR VEHICLE TORT - CONTRACT
EQUITABLE RELIEF - OTHER)
oo = COMMONWEALTH -OF MASSACHUSETTS
. y ws ’ >
Sina 070043
NORFOLK, ss. SUPERIOR COURT
CIVIL ACTION
So SN esp SS) ye cress a NO.
fil Je Ke i gb Joy pl
ee vel 20 0318
MAR 2 7 2020 Kathleen Crosby , Plaintiffs)
| a
7

Divi Hotels Markéting, Inc. d/b/a
Divi'Village Golf & Beach Resort | Defendant(s)

SUMMONS

To the above-named Defendant: Divi Hotels Marketing, Inc. :
d/b/a Divi: Village Golf & Beach Resort

You are hereby summoned and required to servé upon ..Jennifer Miller
plaintiff's attorney, whose address is 17 Storrs Avenue, Braintree, MA 02184
an answer to the complaint which is herewith served upon you, within 20 days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken

 

23rd

Wirness, JUDITH FABRICANT, Esquire } ,at Braintree a

day of March » in the year of our Lord two thousand and got O eau sus

“ Clerk.
N OTES: oa

1. This summons is issued pursuant to Rules 4 of the Massachusetts Rules of Civil Procedure.
2. When more than one defendant is involved, the names of all such defendants should appear in the caption.
If a separate summons is used for each such defendant, each should be addressed to the particular defendant,

F-33
Case 1:20-cv-10918-NMG Document 1-3 Filed 05/14/20 Page 2 of 6

PROOF OF SERNICE OF EROGESS

I hereby certify a ane return that 0 OD ooeecsesssseenseccsscesececsensersseeeces , 20 , 1 served a copy of

the within summons, together-with.a copy. of the complaint in this action, upon the within-named

defendant, in the following manner (See Mass. R. Civ. P. 4 (d) (1-5):

eeeensenens

N.B.

COMMONWEALTH OF MASSACHUSETTS

FARE ER SORE RESET ORES SORES EER ES SEES HE EH SEETSEHSH HOES SHER ESS S ERS E SHER S ESSER SESS EES SS SE EEES EES E DEES NERS SHSOS ONSEN ONE EH ONS E EERE EHEENOEES

TO PROCESS SERVER:-

PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON
DEFENDANT.

 

 

 

 

7?

“Divi Village Golf & Beach Resort

, Plaintiff
eenosovens Befendant

SUPERIOR COURT
CIVIL ACTION

NO, 20CV318

SUMMONS

(Mass. R. Civ. PA)

Divi Hotels Marketing, Inc. d/b/

Kathleen Crosby

NORFOLK, ss.
Case 1:20-cv-10918-NMG Document 1-3 Filed 05/14/20 Page 3 of 6

‘ ‘DOCKET NUMBER

CIVIL TRACKING ORDER Trial Court of Massachusetts
(STANDING ORDER 1- 88) 2082CV00318 The Superior Court

 

 

 

 

 

 

CASE NAME:

Crosby, Kathleen vs. Divi Hotels Marketing, Inc Doing Business as Divi
Village Golf & Beach Resort

TO: Jennifer Miller, Esq. COURT NAME & ADDRESS
Shaw and Corcoran, P.C. Newall County Superior Court
650 High Street
17 Storrs Ave

, Dedham, MA 02026
Braintree, MA 02184

Walter F. Timitty, Clerk of Courts

 

 

 

TRACKING ORDER -F - Fast Track

You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later
than the deadlines indicated.

STAGES OF LITIGATION DEADLINE

 

 

   

      

   

SERVED BY FILED BY HEARD BY

06/17/2020

07/17/2020

 

 

 

Service of process made and return filed with the Court

 

  

Response to the complaint filed (also see MRCP 12)

  
 

 

   

    

All motions under MRCP 12, 19, and 20 07/17/2020 08/17/2020 09/15/2020

   
  

 

    

All motions under MRCP 15 07/17/2020 08/17/2020 09/15/2020

03/15/2021

Case shall be resolved and judgment shall issue by 03/21/2022

  
 
 

 

 

All discovery requests and depositions served and non-expert

depositions completed 01/13/2021

   

 

 
 
  

 

‘All motions under MRCP 56 02/12/2021

 

 

 

Final pre-trial conference held and/or firm trial date set 07/12/2021

  

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

 

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

DATE tSSUED ASSISTANT CLERK PHONE

03/19/2020

 

 

 

Date/Time Printed: 03-19-2020 13:39:54 SCV026\ 08/2018

 
 

led 05/14/20 Page 4 of 6
HUSETTS

   
   

      

 

 

 

 

 

 

 

 

 

 
  
 
  

 

 

 

 

 

 

 

Case 1:20-cv- ASSAC
CIVIL ACTION COVER SHEET ‘ SUPERIOR COURT DEPARTMENT DOCKET NO,
COUNTY: NORFOLK
TYPE TYPE .
Divi Hotels Marketing, Inc. d/b/a
PLAINTIFF(S) Mathleen Crosby DEFENDANT(S) ~'¥! ;
NAME NAME Divi Village Golf 3 Beach Resort
Type Plaintiff's Attorney name, Address, City/State/Zip Type Defendant's Attorney Name, Address, City/State/Zip
Phone Number and BBO# Phone Number (If Known)
Jennifer Miller Esq. BBO#666842
Shaw and Corcoran, P.c,
17 Storrs Avenue
Braintree, MA 02184
TYPE OF ACTION AND TRACK DESIGNATION (See reverse side)
CODE NO, TYPE OF ACTION (specify) TRACK IS THIS A JURY CASE?

 

#] Yes [ ] No

 

 

The following is a full

, itemized and detailed s

tatement of the facts on whi

ch plaintiff relies to determine

money damages.

For this form, disregard do

uble or treble damage claim

s; indicate single damages only.

 

 

 

 

 

 

TORT CLAIMS
(Attach additional sheets as necessary)
A. Documented medical expenses to date:
1. Total hospital expenses $appr. 1,000.00
2. Total doctor expenses $444.00
3. Total chiropractic expenses $
4. Total physical therapy expenses $
5. Total other expenses (describe) $535195.00
Occupational Therap . Subtotal $3,639.00
B. Documented lost wages and compensation to date $7,200.00
C. Documented property damages to date $
D. Reasonably anticipated future medical expenses — S unknown
E. easonably anticipated lost wages and compensation to date $ :
F, ther documented items of damages (describe) $135,000.00
ain and sufferi ermanent 19 irment 2 : 3 :
G. Brief description of plaintiff's injury, includiag nature and extent of in yury (describe)

Fin

ger laceration,
def

fractures to three fin
icit permanent

ers, 19% impairment level, fine motor skills

 

 

 

 

 

 

 

 

 

 

 

—_____]
NTRACT CLAIMS
(Attach additional sheets as necessary)

Provide a detailed description of claim(s):

TOTAL Bescesipacis
PLEASE IDENTIFY, BY CASE NUMBER, NAME AND COUNTY, ANY RELATED ACTION PENDING IN THE SUPERIOR
COURT DEPARTMENT
“I hereby certify that I have complied with the requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SIC
Rule 1:18) requiring that I provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of aay methods.” =F, by nL gy
Signature of Attorney of Record \. hae Date: 3 ft Ce je 20
A.0O.S.C. 3-2007 i

 

 

 

 

 
Case 1:20-cv-10918-NMG Document 1-3 Filed 05/14/20 Page 5 of 6

COMMONWEALTH OF MASSACHUSETTS

NORFOLK, SS SUPERIOR COURT DEPARTMENT
DOCKET NO.:

 

KATHLEEN CROSBY,
Plaintiffs

Vv.
COMPLAINT
DIVI HOTELS MARKETING, INC.
d/b/a DIVI VILLAGE GOLF &
BEACH RESORT,
Defendant

De Ne Ne ee er ee ee a a

 

PARTIES

1. The Plaintiff, Kathleen Crosby (“Plaintiff”), is an individual with a usual residence of
15 Coolidge Avenue, Weymouth, Massachusetts 02188.

2. The Defendant, Divi Hotels Marketing, Inc. d/b/a Divi Village Golf & Beach Resort.
(“Divi Hotels”), is a foreign corporation with a principal place of business located at
6320 Quadrangle Drive, Suite 210, Chapel Hill, North Carolina 27517.

COUNT I - NEGLIGENCE

3. The Plaintiff repeats, realleges, and incorporates by reference as fully set forth in their
entirety Paragraphs 1 through 2 of this Complaint.

4. On or about April 5, 201 9, the Plaintiff was a timeshare Owner and guest at the
property known as Divi Village Golf & Beach Resort located at J.E. Trausquin
Boulevard, #93, Oranjestad, Aruba Dutch Carribean (the “premises”.

5. On or about April 5, 2019, the Defendant Divi Hotels Marketing, Inc. d/b/a Divi
Village Golf & Beach Resort was the legal owner of the premises.

6. On or about April 5, 2019, the Defendant Divi Hotels Marketing, Inc. d/b/a Divi
Village Golf & Beach Resort was responsible for management on the premises.

7. On or about April 5, 201 9, the Plaintiff fell due to divet in a walkway on the grounds
of the premises, causing her to sustain personal injuries.
Case 1:20-cv-10918-NMG Document 1-3 Filed 05/14/20 Page 6 of 6

4 Se

9. The Defendant failed to maintain the premises in a safe condition free of any hazards
and defects.

10. Plaintiff sustained injuries as a result of the negligent manner in which the premises
were maintained and controlled as descrj bed in allegation nine.

11. As a direct and proximate result of negligence on part of the Defendant, the Plaintiff

suffered permanent injuries, incurred pain and suffering, lost wages and accrued
medical expenses.

PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL COUNTS TRIABLE BY A JURY.

Respectfully submitted
Kathleen Crosby
By her attorney

Jennifer Miller, Esq.
SHaw and Corcoran, P.C.
17 Storrs Avenue
Braintree, MA 02184
j miller@ishawandcorcoran.com
<t (781) 848-8744
Dated: 5 | ile 3 03° BBO #666842

 
